

116 S203 IS: Building Rail Access for Customers and the Economy Act of 2019
U.S. Senate
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 203IN THE SENATE OF THE UNITED STATESJanuary 24, 2019Mr. Crapo (for himself, Mr. Wyden, Mr. Roberts, Mr. Schumer, Mr. Thune, Ms. Stabenow, Mr. Isakson, Mr. Casey, Mr. Inhofe, Mr. Blumenthal, Mr. Moran, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the railroad track maintenance
			 credit, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Building Rail Access for Customers and the Economy Act of 2019 or the BRACE Act of 2019. 2.Railroad track maintenance credit made permanent (a)In generalSection 45G of the Internal Revenue Code of 1986 is amended by striking subsection (f).
			(b)Effective date
 (1)In generalThe amendment made by subsection (a) shall apply to expenditures paid or incurred during taxable years beginning after December 31, 2017.
 (2)Safe harbor assignmentsAssignments, including related expenditures paid or incurred, under paragraph (2) of section 45G(b) of the Internal Revenue Code of 1986 for taxable years beginning on or after January 1, 2018, and before January 1, 2019, shall be treated as effective as of the close of such taxable year if made pursuant to a written agreement entered into not later than 90 days after the date of the enactment of this Act.